Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 28, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151635(83)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  In re Application of DETROIT EDISON                                                                                 Justices
  COMPANY to Implement Opt Out Program
  ______________________________________
  DOMINIC CUSUMANO and LILLIAN
  CUSUMANO,
           Appellants,
  v                                                               SC: 151635
                                                                  COA: 316781
                                                                  MPSC: 00-017053
  MICHIGAN PUBLIC SERVICE
  COMMISSION,
           Appellee,
  and
  DETROIT EDISON COMPANY,
            Petitioner-Appellee.

  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 8,
  2016 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 28, 2016
         a0620
                                                                               Clerk